1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The proposed amendment after final rejection filed June 7, 2022 has not been entered because the proposed amendments to the claims do not comply with 37 CFR 1.121(c).  In particular, the proposed amendment to claim 1, lines 2 and 9, repeats amendment markings from the claim amendments made in the amendment filed April 19, 2022.  Accordingly, the claim has not been marked relative to the immediate prior version of the claims, as required by 37 CFR 1.121(c)(2).  Further, claims 6 and 16 were canceled in the amendment to the claims filed April 19, 2022.  However, claims 6 and 16 are presented in the proposed amendment filed June 7, 2022 as Original claims, which practice is not permitted by 37 CFR 1.121(c)(5).
3.	Applicant did not address, by amendment or argument, the rejection of claim 11 under 35 U.S.C. 112(b) set forth in section 9 of the Office action mailed May 5, 2022.  Claim 11 was not amended similarly to claim 1.
	If Applicant intends to re-present the subject matter of canceled claims 6 and 16 as new claims (see section 2 above), Applicant must address the rejection of original claims 6 and 16 under 35 U.S.C. 112(b) made in section 9 of the Office action mailed January 28, 2022.
4.	The rejection of claims 1-5, 7-9, 11-15, and 17-19 under 35 U.S.C. 103 as being obvious over Wang et al (U.S. Patent Application Publication 2021/0171605), set forth in section 12 of the Office action mailed May 5, 2022, is maintained.  Applicant has attempted to remove this reference as prior art via 35 U.S.C. 102(b)(2)(C), i.e. by showing common ownership.  However, Applicants’ statement of common ownership does not satisfy the requirements set forth in MPEP 717.02, which requires a statement as of the effective filing date “of the claimed invention in this application”.  Submission of a statement in conformance with MPEP 717.02 would overcome the obviousness rejection of claims 1-5, 7-9, 11-15, and 17-19 over Wang et al.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
June 10, 2022